IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-61,587-08


                    EX PARTE DAVID WILSON HEINZE, SR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. F-2000-0605-D WHC 7 IN THE 362ND DISTRICT COURT
                             FROM DENTON COUNTY


         Per curiam.


                                              ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

aggravated sexual assault and sentenced to imprisonment for ninety-nine years on each count. He

was also convicted of one count of indecency with a child and sentenced to imprisonment for twenty

years.

         In his present application, Applicant raises six grounds. This application, however, presents

a more serious question. This Court’s records reflect that Applicant has filed five prior applications
                                                                                                   2

that have been dismissed under Article 11.07, § 4 of the Code of Criminal Procedure. It is obvious

from the record that Applicant continues to raise issues that have been presented and rejected in

previous applications or that should have been presented in previous applications. The writ of

habeas corpus is not to be lightly or easily abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex parte

Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974). Because of his repetitive claims, we hold that

Applicant’s claims are barred from review under Article 11.07, § 4, and are waived and abandoned

by his abuse of the writ. This application is dismissed.

       Therefore, we instruct the Honorable Abel Acosta, Clerk of the Court of Criminal Appeals,

not to accept or file the instant application for a writ of habeas corpus, or any future application

pertaining to this conviction unless Applicant is able to show in such an application that any claims

presented have not been raised previously and that they could not have been presented in a previous

application for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).

       Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: February 3, 2016
Do not publish